REICH & TANG ASSET MANAGEMENT, LLC 1411 Broadway, 28th Floor New York, NY 10018 August 28, 2012 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W., Judiciary Plaza Washington, D.C. 20549 Re:New York Daily Tax Free Income Fund, Inc. File Nos. 2-89264; 811-3955 CIK: 0000740372 Ladies and Gentlemen: On behalf of New York Daily Tax FreeIncome Fund, Inc.(the "Registrant") and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), I hereby certify that (i) the prospectuses and Statement of Additional Information for the Registrant, that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 42 to Registrant's Registration Statement on Form N-1A ("the Amendment"), constituting the most recent amendment to this Registration Statement; and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission on August 28, 2012. Very truly yours, New York Daily Tax Free Income Fund, Inc. /s/ Christine Manna By: Christine Manna Secretary
